Citation Nr: 1705683	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to a disability rating greater than 10 percent for service-connected status post fracture of the right femur, resolved, with arthralgia of the hip.

2.  Entitlement to a compensable disability rating for service-connected status post fracture of the left femur, resolved, with arthralgia of the hip prior to January 4, 2016, and in excess of 10 percent thereafter. 

3.  Entitlement to a compensable disability rating for service-connected status post stress fracture of the right foot. 

4.  Entitlement to a compensable disability rating for service-connected status post stress fracture of the left foot.

5.  Entitlement to a compensable disability rating for limitation of flexion in the right hip.

6.  Entitlement to a compensable disability rating for limitation of extension of the right hip.   

7.  Entitlement to a compensable disability rating for limitation of flexion of the left hip.

8.  Entitlement to a compensable disability rating for limitation of extension of the left hip.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran had active service from August 1994 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Los Angeles, California, that denied the above claims. 

In April 2010, the Veteran testified at a Board video conference hearing.  A transcript of that hearing has been associated with her claims file.

This matter was previously before the Board in December 2015 at which time it was remanded for additional development.  It is now returned to the Board.

In a February 2016 rating decision, the RO awarded service connection for limitation of extension and limitation of flexion in the left hip.  It assigned a 10 percent rating, effective January 4, 2016.  

In an April 2016 rating decision, the RO awarded service connection for limitation of extension and limitation of flexion in the right hip.  It assigned a 10 percent rating, effective January 4, 2016.  

After a review of this procedural posture, the Board finds that the Veteran has properly appealed to the Board the initial ratings assigned for her right hip and left hip disabilities.  The AOJ has assigned separate disability ratings for the right and left hips based upon the affected plane of motion, and the Board considers the February 2016 and April 2016 awards of service connection for limitation of right and left hip extension and flexion to be a continuation of the initial rating claim for right and left hip disability in general.  The Board, therefore, has rephrased these issues as noted on the cover page of this decision.

The issue of entitlement to service connection for left foot peroneal nerve disability has been raised by the record during the January 2016 VA examination.  The examiner did not specifically attribute this neurological disability to her service-connected residuals of stress fractures of the left foot. The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


The issues of entitlement to increased ratings for the bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of stress fractures of the bilateral feet includes moderate symptoms-including painful motion, difficulty ambulating, and difficulty walking or standing for long periods of time 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability for residuals of stress fractures of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for a 10 percent disability for residuals of stress fractures of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2006 and February 2009.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran an appropriate VA examination most recently in January 2016.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the January 2016 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the January 2016 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the criteria of for rating disabilities of the feet do not require specific range of motion measurements.  Therefore, the foot examination does not require remand to comply with Correia.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Joints that are actually painful, unstable, or maligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service-connected residuals of stress fractures in each foot, are currently rated as noncompensable under Diagnostic Code 5284.  Under this diagnostic code, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "moderate," "moderately severe," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Also potentially applicable is Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is to be assigned each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under  Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The Veteran contends that her residuals of stress fractures of the bilateral feet warrant compensable ratings.

By way of background, the RO initial awarded the Veteran service connection benefits for residuals of stress fractures in the bilateral feet in a January 1997 rating decision.  It assigned a noncompensable rating in each foot, effective January 26, 1997.  She filed her instant request for increase in July 2006.  

Following her request for an increased rating, she was afforded a fee-basis VA examination in November 2006.  She endorsed intermittent, bilateral foot pain on the dorsum and in the arches of both feet.  This pain usually occurred on a daily basis and was sometime constant.  At rest she experienced mild pain in the feet, but prolonged walking or standing resulted in bilateral foot pain of 7 out of 10, with 10 being the most severe pain.  Tight shoes and weather also increased her pain, and it was relieved by rest and pain medications.  She denied any functional limitations or missed days from work due to her foot pain.  At the time of this examination, she used foot inserts for treatment.  

The examiner noted tenderness to palpation in the plantar aspect of the dorsum of both feet.  There was no evidence of pes planus, but there was mild tenderness in the plantar surfaces of both feet.  Her Achilles tendons were normal bilaterally.  There was no evidence of claw foot, varus deformity, hammertoes, or Morton's metatarsalgia.  The dorsiflexion of all toes produced no pain.  There was no evidence of hallux rigidus.  She had limitations in standing or walking and was currently using orthotics.  The examiner asserted that the Veteran is probably limited from climbing upwards of two flights of stairs or walking for more than 100 yards at a time on flat surface.  X-rays of the feet were within normal limits.

VA treatment records during the appeal period show regular treatment for bilateral foot pain, pes planus, hallux rigidus, left foot calcaneal valgus with forefoot pronation with atrophy in the left gastrosoleus muscle group, left heel eversion, left arch collapse on weight bearing/left plantar fasciitis, neuritis, and left Posterior Tibial Tendon Dysfunction (PTTD ).  2008 x-rays of the bilateral feet were within normal limits.  

VA treatment records dated in 2009 showed left foot tarsal tunnel syndrome, tenosynovitis of the flexor digatorum longus, dorsal intercuneiform ligament injury, fluid between the first cuneiform and second metatarsal, and fluid in the first through third MTP joints.  

During a November 2010 VA examination of the feet during which the examiner diagnosis left foot pes planus and residuals of stress fractures in the first MTP of the bilateral feet.  She was treated for collapsed left foot arch aversion of her left heel and bilateral arch pain compatible with plantar fasciitis.  She has continued pain in the bilateral feet, left more than right.  Response to treatment with inserts has been fair.  She endorsed pain, fatigability, and lack of endurance in both feet while walking or standing for prolonged periods of time.  She reported being unable to stand for more than a few minutes at a time or walk more than a few yards without pain.  She experiences painful motion and tenderness in the bilateral feet.  X-rays of the feet were normal.  

The examiner indicated that the Veteran's bilateral foot disability causes significant effects on her occupation due to decreased mobility, weakness, fatigue, decreased strength, and lower extremity pain.  She is unable to participate in sports and exercise due to her bilateral foot pain.  The examiner assessed her bilateral foot pain as mild to moderate in nature-depending on whether she is sitting or standing/walking.  The examiner assessed that she does not have any nerve impairment in the bilateral lower extremities due to her bilateral foot disability.  

In an August 2012 X-ray of the foot, there was no evidence of fractures or structural abnormalities.  It was a normal study of both feet except for a minor plantar calcaneal spur in the left foot.  

During the August 2012 VA examination, the Veteran was diagnosis as having metatarsalgia, residuals of stress fractures of the bilateral feet with residual plantar fasciitis and left plantar calcaneal spur.  During the examination, the Veteran described her symptoms as including a left, fallen arch; numbness from the left heel and left fourth and fifth toes up the calf; inability to stand on her tip toes on the left; foot pain on the top of each foot; right foot arch pain to the top of the foot; and constant pain and throbbing in the feet.  The examiner noted that the Veteran's bilateral foot disability impacted her ability to work inasmuch as she cannot stand, walk, or run for any prolonged periods of time.  

In 2014, the Veteran experienced a work-related stress fracture in the right third MTP joint.  

In April 2014, the Veteran's podiatrist noted that she experienced PTTD and plantar fasciitis.  Attempts at treatment for these disorders were unsuccessful.  He opined that her symptoms would unlikely resolve.  He did not indicate that the Veteran's PTTD, plantar fasciitis, or left arch/medial ankle pain were secondary to her service-connected residuals of stress fracture in the feet.

In 2015, the Veteran sought treatment at the VAMC for complaints of intermittent swelling and pain in the right foot.  She said these symptoms occur when walking and when she bends her toes.  She was noted to have hallux rigidus, osteoarthritis in the second metatarsal phalangeal joint (MTP) versus Freiburg's infraction, transfer metatarsalgia.  She was treated with taping, NSAIDs, and injections.  

A June 2015 x-ray revealed minimal degenerative joint disease of first MTP joint and an old healed fracture of the third MTP joint.  She had a slight flattening and increased density of the second metatarsal head indicative of a small, old healed fracture.  This x-ray report did not indicate which foot was examined.  

In October 2015, the Veteran sought treatment at the VA medical center for increasing pain in her feet.  She had swelling and pain to plantar pressure in the right foot with radiation into the ankle.  The podiatrist assessed possible Morton's neuroma.  

In January 2016, the Veteran underwent a VA foot examination, during which the examiner diagnosed as having residuals of stress fractures in the bilateral feet.  The Veteran reported having pain in the bilateral feet following stress fractures in service and numbness in the left foot involving the fourth and fifth digits.  The resultant functional impairment is the Veteran's inability to walk or stand for prolonged periods of time due to pain.  The examiner described her symptoms as mild in nature.  She was also found to have mild, incomplete left foot peroneal nerve injury.  The examiner noted that her bilateral foot condition chronically compromises her weight bearing, but she does not require the use of orthotics or shoe supports.  She has pain on weight bearing, pain on movement, disturbance of locomotion, and interference with standing in both feet.  The examiner noted that flare-ups result in limitation of activities such as jogging, walking, and standing for prolonged periods of time.  

X-ray of the feet showed no evidence of traumatic arthritis, but the examiner referenced the 2014 x-ray (as described above) and a 2010 x-ray of the feet that showed no abnormalities.  The examiner noted that the Veteran is able to perform light physical and sedentary activities.  The examiner opined that there is no change in her VA rated disability of the bilateral feet, but noted that she has a new and separate disability of left foot peroneal nerve injury.  

Upon careful review of the evidence of record, the Board finds that the Veteran's residuals of stress fractures of the bilateral feet warrant a 10 percent rating in each foot.  In other words, her residuals of stress fractures of the bilateral feet more closely approximate symptoms of moderate severity as contemplated by Diagnostic Code 5284.  

Throughout the appeal period, she has endorsed symptoms of painful motion, difficulty ambulating, and difficulty walking or standing for long periods of time.  The Board notes that there are instances during the appeal period where the residuals of the stress fractures of the bilateral feet were less severe than currently noted.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

The VA General Counsel held that if a disability rating was established under Diagnostic Code 5284, the availability of a separate rating under Diagnostic Code 5003/5010 and the applicability of sections 4.40, 4.45, and 4.59 depended upon the manifestations compensated under Diagnostic Code 5284.  VAOPGCPREC 9-98.  It is noted that Diagnostic Code 5284 does not specifically contemplate limitation of motion.  However, VA's General Counsel has held that depending on the nature of the foot injury, Diagnostic Code 5284 (foot injuries) may involve limitation of motion and would require consideration of 38 C.F.R. §§ 4.40, 4.45.  Id.  

In the present claim, the Board finds that the Veteran's rating under Diagnostic Code 5284 contemplates her pain upon motion (i.e. when walking and standing), as noted generally in the medical evidence described above.  In finding that the Veteran's disability warrants a 10 percent rating in each foot, the Board has considered DeLuca factors, as noted in the VA examination reports, as well as the Veteran's testimony.  See also Mitchell, supra.

The evidence does not show that the Veteran's bilateral foot disability approximates actual loss of use of the either foot or toes.  The evidence shows that she is able to stand and walk-sometimes with the assistance of a brace and/or cane.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

The Board has also considered entitlement to a separate or higher evaluation under Diagnostic Codes 5266 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5281 (hallux rigidus), and 5282 (hammer toe). 38 C.F.R. § 4.71a (2016).  However, there is no objective medical evidence showing symptomatology analogous to flat foot, weak foot, claw foot, hallux rigidus, or hammer toe in either foot related to her service-connected residuals of stress fractures in the feet.  

Separate ratings under Diagnostic Codes 5010/5003, which pertains to degenerative and traumatic arthritis, would violate the rule against pyramiding as the Veteran's pain on use of the right foot is already compensated under Diagnostic Code 5284.  See 38 C.F.R. § 4.14.  Similarly, although the Veteran has been diagnosed with metatarsalgia, a separate rating under Diagnostic Code 5279 (metatarsalgia, anterior), would also result in pyramiding based upon the Veteran's bilateral foot pain.

The Board recognizes that throughout the course of the appeal, the Veteran has been variously diagnosed as having PTTD, pes planus, fallen arches/plantar fasciitis, and hallux rigidus in various VA treatment records.  The Board notes, however, that the medical evidence does not show that her variously diagnosed foot disabilities are secondary to her service-connected residuals of stress fractures of the bilateral feet.  Moreover, x-rays of the feet performed during the appeal period overwhelmingly show a normal foot study except for a recent diagnosis of arthritis of the first MTP joints.  

In sum, a 10 percent rating in each foot, but no higher, is warranted in each foot.  Even after consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent in either foot under any other diagnostic code.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of stress fractures of the bilateral feet are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral foot disability with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology with respect to the symptoms and functional impairment she experiences.  Specifically, the Veteran primarily reports moderate symptoms including pain, difficulty walking or standing for prolonged periods of time, fatigability, and limitation of function.  The current 10 percent ratings under Diagnostic Code 5284 for each foot are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate her for her disabilities on appeal. 

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for bilateral hip disabilities (limitation of flexion in the bilateral hips, limitation of extension in the bilateral hips, and residuals of stress fractures of the bilateral femurs) and low back disability.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

A 10 percent rating for residuals of stress fractures of the right foot is granted.

A 10 percent rating for residuals of stress fractures of the left foot is granted.


REMAND

The Veteran was last provided a VA examination in connection with her service-connected hip disabilities in January 2016.  Subsequent to the January 2016 VA examination, however, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that neither the January 2016 VA examination nor the VA treatment records of record demonstrate range of motion testing for both hips in passive motion, weight-bearing, and nonweight-bearing situations.  In short, the VA examination is inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected hip disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of bilateral hip disorders.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hip disorders

The examiner should provide a complete rationale for any opinions provided.

2.  The AOJ should review the expanded record and determine if the appeal can be granted-to include the TDIU claim.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


